EXHIBIT 10.1

 

THE OFFER, SALE AND ISSUANCE OF THIS THIRD AMENDED AND RESTATED GRID NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS SECURITY HAS
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
DISTRIBUTION THEREOF. THIS NOTE (AS DEFINED BELOW) MAY NOT BE OFFERED, SOLD,
PLEDGED, OR TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT UNDER THE ACT IS IN
EFFECT AS TO THIS SECURITY AND SUCH OFFER, SALE, PLEDGE, OR TRANSFER IS IN
COMPLIANCE WITH APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION OR
(II) THERE IS AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY
TO THE BORROWER (AS DEFINED BELOW), THAT AN EXEMPTION THEREFROM IS AVAILABLE AND
THAT SUCH OFFER, SALE, PLEDGE, OR TRANSFER IS IN COMPLIANCE WITH APPLICABLE
SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION.

 

THIRD AMENDED AND RESTATED GRID NOTE

 

Up to $250,000.00   Dated as of: September 30, 2011

 

FOR VALUE RECEIVED, the undersigned BLUEDATA CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of KENNETH BLOOM AND
DEBORAH BLOOM (collectively, the “Lender”), on September 30, 2012 (the “Maturity
Date”), the entire aggregate principal amount of all sums advanced by the Lender
to the Borrower pursuant to this Third Amended and Restated Grid Note, and as
more specifically set forth on Schedule A attached hereto (each an “Advance”
outstanding), together with accrued interest thereon. This Third Amended and
Restated Grid Note amends and restates that certain Demand Grid Promissory Note,
dated as of January 11, 2011, made by the Borrower in favor of the Lender, as
amended by that certain Amended and Restated Grid Note, dated as of April 6,
2011, made by the Borrower in favor of the Lender, as amended by that certain
Second Amended and Restated Grid Note, dated as of April 27, 2011, made by the
Borrower in favor of the Lender (as amended and restated, the “Note”).

 

1.            Interest Rate. Borrower shall pay interest, annually (on each
anniversary of the date of the issuance of this Note) in arrears, on the unpaid
principal balance hereof outstanding from time to time at a rate equal to Five
Percent (5%) per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days. Interest shall commence to accrue as of January
11, 2011, and shall continue to accrue on the unpaid principal balance hereof
until the principal hereof is paid in full (whether before or after maturity or
judgment).

 

 

 

 

Anything contained in this Note to the contrary notwithstanding, the Lender does
not intend to charge and the Borrower shall not be required to pay interest or
other charges in excess of the maximum rate permitted by applicable law. Any
payments in excess of such maximum rate shall be refunded to Borrower or
credited against principal.

 

2.            Payment. The outstanding principal amount of all Advances made
under this Note and all accrued but unpaid interest hereunder shall be due and
payable on the Maturity Date.

 

3.            Pre-Payment. The outstanding principal amount of all Advances made
under this Note may be prepaid at any time, in whole or in part, without premium
or penalty.

 

4.            Advances; Schedule A.

 

(a)All Advances made by the Lender to the Borrower and all payments made on
account of the outstanding principal balance hereof shall be recorded and
endorsed by the Lender on Schedule A attached hereto, which is made a part of
this Note. All such recordations by the Lender shall be final and binding upon
the Borrower absent manifest error demonstrated by the Borrower.

 

(b)In the event the Borrower, in its reasonable discretion, shall determine that
it requires an Advance in order to pay operating expenses actually incurred by
the Borrower, the Borrower shall deliver to the Lender a written notice of
borrowing on any business day prior to the Maturity Date specifying, without
limitation, the amount of the requested Advance and the date upon which such
Advance is required to be paid to the Borrower (such notice, a “Borrowing
Notice”).

 

(c)Within 10 business days of receipt of a Borrowing Notice, the Lender shall
make available to the Borrower, at the address or to the bank account provided
in the Borrowing Notice, an amount in immediately available funds equal to the
amount requested pursuant to the Borrowing Notice.

 

5.            Default. Upon the occurrence of an Event of Default, as
hereinafter defined: this Note shall become forthwith due and payable, to the
Lender, without presentment, demand or protest or notice of any kind, all of
which are being hereby expressly waived by the Borrower. An “Event of Default”
is defined as: (i) a default in the payment when due of any amount under this
Note, (ii) the dissolution (either voluntary or involuntary) of the Borrower,
(iii) the Borrower becoming bankrupt, either on a voluntary or involuntary
basis, (iv) the Borrower making a general assignment for the benefit of its
creditors, or (v) the Borrower terminating its registration under Section 12(g)
of the Securities Exchange Act of 1934 by making a filing on Form 15. Any costs
incurred by the Lender in the enforcement of this Note and the collection of the
amounts due hereunder upon an Event of Default shall be payable by the Borrower
to the Lender immediately upon demand therefor.

 

 

 

 

6.            WAIVER, JURY TRIAL WAIVER. THE BORROWER ACKNOWLEDGES THAT THIS
NOTE EVIDENCES A COMMERCIAL TRANSACTION AS THAT TERM IS DEFINED IN CONNECTICUT
GENERAL STATUTES SECTION 52-278a(a) AND PURSUANT TO CONNECTICUT GENERAL STATUTES
SECTIONS 52-278b AND 52-278f, THE BORROWER DOES HEREBY WAIVE ITS RIGHTS TO
NOTICE AND HEARING PRIOR TO THE ISSUANCE BY THE PAYEE OF ANY PREJUDGMENT REMEDY,
AND THE BORROWER HEREBY FURTHER WAIVES ANY RIGHTS AS MAY EXIST UNDER FEDERAL LAW
TO ANY NOTICE AND OR HEARING PRIOR TO THE PAYEE’S OBTAINING AND EXERCISING ANY
PREJUDGMENT REMEDY. ADDITIONALLY, THE BORROWER HEREBY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
NOTE AND IN ANY ACTION DIRECTLY OR INDIRECTLY RELATED TO OR CONNECTED WITH THE
OBLIGATIONS PROVIDED FOR HEREIN, OR ANY CONDUCT RELATING TO THE ADMINISTRATION
OR ENFORCEMENT OF SUCH OBLIGATIONS OR ARISING FROM THE DEBTOR AND CREDITOR
RELATIONSHIP OF THE PARTIES HERETO. THE BORROWER ACKNOWLEDGES THAT THIS WAIVER
MAY DEPRIVE IT OF AN IMPORTANT RIGHT AND THAT SUCH WAIVER HAS KNOWINGLY AND
VOLUNTARILY BEEN AGREED TO BY THE BORROWER.

 

7.            Certain Waivers. The Borrower and any endorser or guarantor hereof
(collectively, the “Obligors”) and each of them: (i) waive(s) presentment,
diligence, protest, demand, notice of demand, notice of acceptance or reliance,
notice of non-payment, notice of dishonor, notice of protest and all other
notices to parties in connection with the delivery, acceptance, performance,
default or enforcement of this Note, any endorsement or guaranty of this Note,
or any collateral or other security; (ii) consent(s) to any and all delays,
extensions, renewals or other modifications with respect to this Note, any
related document or the debt(s) or collateral evidenced hereby or thereby or any
waivers of any term hereof or thereof, any release, surrender, taking of
additional, substitution, exchange, failure to perfect, record, preserve,
realize upon, or lawfully dispose of, or any other impairment of, any collateral
or other security, or any other failure to act by the Lender or any other
forbearance or indulgence shown by the Lender, from time to time and in one or
more instances (without notice to or assent from any of the Obligors) and
agree(s) that none of the foregoing shall release, discharge or otherwise impair
any of their liabilities; (iii) agree(s) that the full or partial release or
discharge of any Obligor(s) shall not release, discharge or otherwise impair the
liabilities of any other Obligor(s); and (iv) otherwise waive(s) any other
defenses based on suretyship or impairment of collateral.

 

8.            Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Connecticut without regard to its
conflicts of laws principles.

 

9.            NON-NEGOTIABLE; BINDING NATURE. THIS NOTE IS NOT NEGOTIABLE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER (WHICH MAY BE WITHHELD IN THE
SOLE DISCRETION OF THE LENDER). This Note shall bind the Borrower and shall
inure to the benefit of the Lender and its heirs, representatives, successors
and permitted assigns.

 

10.           Specific Performance. The Borrower acknowledges that its breach or
threatened or attempted breach of any provision of this Note would cause
irreparable harm to the Lender not compensable in money damages and that the
Lender shall be entitled, in addition to all other applicable remedies, to a
temporary and permanent injunction and a decree for specific performance of the
terms of this Note, without being required to prove damages or furnish any bond
or other security.

 

 

 

 

11.           General. No failure or delay on the part of the Lender in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. No waiver of any provision hereof shall
be effective unless the same shall be in writing and signed by the Borrower and
the Lender. This Note may only be amended by a written instrument referring to
this Note and executed by the Borrower and the Lender. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The remedies herein provided are cumulative and not exclusive of
any remedies provided by law or equity.

 

  BLUEDATA CORPORATION       By /s/ Kenneth A. Bloom     Name:  Kenneth A. Bloom
    Title:    President & CEO

 

Accepted and Agreed:

 

LENDER       /s/ Kenneth A. Bloom   Kenneth A. Bloom       /s/ Deborah A. Bloom
  Deborah A. Bloom  

 

 

 

SCHEDULE A

 

ADVANCES AND PAYMENTS OF PRINCIPAL

   

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

 

Unpaid Principal

Balance

 

 

Notation 

Made By

  [Amounts to be added and/or deleted as advanced or paid.]

 

 

                                   

 

 

 

 

 

 

 

 

 

 

 